IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

WALTER SCOTT, : Civil No. 3:19-ev-1387
Plaintiff : (Judge Munley)
v. .
CO SMOKE, CO MORGAN,

Defendants :

ORDER
AND NOW, to wit, this 20" day of December 2019, upon consideration of
Defendants’ motion (Doc. 15) to dismiss pursuant to Federal Rule of Civil Procedure
12(b)(6), and in accordance with the Court’s Memorandum of the same date, it is hereby
ORDERED that:
1. | Defendants’ motion (Doc. 15) is DEEMED unopposed and GRANTED.
2. Plaintiff's complaint is DISMISSED in its entirety.

3. The dismissal is without prejudice to Plaintiffs right to refile the action
upon completion of his administrative remedies.

4, The Clerk of Court is directed to CLOSE this case.
5. Any appeal from this Order is deemed frivolous and not in good faith. See

28 U.S.C. § 1915(a)(3).

BY THE COURT:

s/James M. Munley
JUDGE JAMES M. MUNLEY

United States District Court
